            Case 2:19-cv-00431-TLN-AC Document 67 Filed 01/07/21 Page 1 of 2



 1
     BRIAN C. MCCOMAS (CASBN #273161)
     LAW OFFICE OF B.C. MCCOMAS LLP
 2   PMB 1605, 77 Van Ness Avenue, Suite 101
     San Francisco, CA 94102
 3
     Tel: (208) 320-0383
 4   Fax: (415) 520-2310
     E-mail: mccomas.b.c@gmail.com
 5

 6   Attorney for Plaintiff
     MASA WARDEN
 7

 8   PATRICK L. DEEDON, STATE BAR NO. 245490
     TRACEY A. WERNER, STATE BAR NO. 315876
 9
     MAIRE & DEEDON
10   2851 PARK MARINA DRIVE, SUITE 300
     REDDING, CALIFORNIA 96001 -2813
11
     (530) 246-6050 I 246-6060 (FAX)
12   PDEEDON@MAIRE-LAW.COM
     TWERNER@RNAIRE-LAW.COM
13

14   ATTORNEY(S) FOR DEFENDANTS,
     BRYAN COWAN AND NICK WEAVER
15

16                              UNITED STATES DISTRICT COURT

17                              EASTERN DISTRICT OF CALIFORNIA
18
                                    SACRAMENTO DIVISION
19

20
     MASA WARDEN,                                 Case No.: 19-cv-00431-TLN-AC

21                 Plaintiff,                     STIPULATION RE JOINT MOTION
22
                                                  FOR 45-DAY EXTENSION OF TIME
            vs.                                   TO FILE TRIAL READINESS
23                                                STATEMENT AND ORDER
24
     COWEN, et al.,
                                                  The Honorable Troy L. Nunley
25                 Defendant.
26

27

28




                                              4
            Case 2:19-cv-00431-TLN-AC Document 67 Filed 01/07/21 Page 2 of 2



 1
            Plaintiff, MASA WARDEN, and defendants, COWEN and WEAVER, by their

 2   respective attorneys, jointly stipulate that the deadline for filing the joint trial readiness
 3
     statement may be extended to February 26, 2021.
 4
     Dated: January 6, 2021                     LAW OFFICE OF B.C. MCCOMAS
 5

 6                                              By: __/s/ B.C. McComas________
                                                BRIAN C. MCCOMAS
 7

 8                                              Attorney for Plaintiff
 9

10
     Dated: January 6, 2021
11

12                                                      /s/ Patrick Deedon
                                                        PATRICK DEEDON
13                                                      Attorney for Defendants
14

15
            IT IS SO ORDERED.
16

17
     DATED: January 6, 2021
                                                        Troy L. Nunley
18                                                      United States District Judge
19

20

21

22

23

24

25

26

27

28




                                                   5
